Citation Nr: 0315563	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, claimed to be secondary to service-connected 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Originally, the appeal included an increased rating for the 
service-connected right shoulder.  Specifically, in his April 
2000 VA Form 9, the veteran stated, in essence that he 
believed the clinical findings warranted a 50 percent rating.  
In an April 2002 rating decision, the RO increased the 
disability rating for the right shoulder disability from a 30 
percent to a 50 percent rating.  The RO considered this to be 
a total grant of benefits.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left shoulder disability is not shown to 
have been caused or worsened by his service-connected right 
shoulder disability.  


CONCLUSION OF LAW

The veteran's left shoulder disability is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 1999 and April 2002 rating decisions, the March 2000 
statement of the case and the April 2000 supplemental 
statement of the case.  He was specifically told that there 
was no evidence showing that he currently has a left shoulder 
disability that is related to injury, disease or event noted 
during his military service, including his service-connected 
right arm disability.  The RO also notified him by letter 
dated June 2002 that he needed to submit evidence in support 
of his claim, such as statements from doctors who treated for 
the disability at issue.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in June 2002, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records.  The veteran did not indicate that 
there were additional records that had not been associated 
with his claims folder.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the San Juan, 
Puerto Rico VA medical facility.  In addition, private 
medical records from June 1998 have been associated with the 
veteran's claims folder.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In this case, 
the veteran's service medical records are entirely devoid of 
any reference to disability involving the left shoulder.  
Moreover, there is no indication that arthritis of the left 
shoulder was identified in the initial post-service year that 
would warrant entitlement to service connection on the basis 
of a legal presumptions according to the provisions of 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

Nevertheless, the veteran's claim is entitlement to service 
connection on a secondary basis.  In particular, he contends 
that that he developed a left shoulder disability as a result 
of his service-connected right shoulder disability.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that 
entitlement to service connection may be granted for 
aggravation of a non service-connected condition by a 
service-connected condition. This determination rests upon 
the meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition." See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).

In the veteran's case, the record shows that he was 
determined to have arthritis of the left shoulder in December 
1998 as a result of radiographic studies.  The report of the 
December 1998 VA examination shows that the first time the 
veteran began to complain of pain in the left shoulder was in 
August 1998.  The examiner noted that these complaints were 
made approximately 47 years following the original injury to 
the veteran's right shoulder.  The examiner further offered 
the opinion that the left shoulder condition was not causally 
related or secondary to the service-connected right shoulder 
condition.  This opinion is credible inasmuch as it was based 
on a review of the entire record.  

The veteran's contentions regarding the etiology of his left 
shoulder disability have been reviewed; he is advised that 
his statements are probative only to the extent that a 
layperson can discuss personal experiences.  But, generally, 
lay testimony cannot provide medical evidence because 
laypersons lack the competence to offer medical opinions. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels a denial of benefit sought.  Therefore, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
service connection is denied a left shoulder disability 
claimed to be secondary to the service-connected right 
shoulder disability.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left shoulder disability, claimed to 
be secondary to the service-connected right shoulder 
disability is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

